Dowling, J. (dissenting):
The primary and technical meaning of the word “issue” is equivalent to “ descendants,” and this meaning does not give way to any modification or limitation in the absence of a clear intent upon the part of the testator to give it another meaning. Decedent’s will was a carefully drawn document which gives every evidence of the utmost deliberation and caution in its preparation, and of a careful use of the appropriate legal terms by its draftsman. I can find in it no such expression of a clear intention by the testator to limit the meaning of the word “issue” as would bring it outside of the ordinary rule. I, therefore, am in favor of the affirmance of the decree appealed from.
Decree modified as directed in opinion, and as modified affirmed, with costs to all parties appearing, payable out of the estate. Order to be settled on notice.